Mikoll, J.,
dissents and votes to annul in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Petitioner was employed as chief of operations for the Nassau County Police Department. As such he was a commanding officer and had responsibility seven days a week, 24 hours a day, to insure the proper delivery of police service to his community and the proper performance of duty by those under his command. On October 25, 1980, petitioner left his home for police headquarters because a storm had developed. His daughter accompanied him and he dropped her off at Williston Park where he was to pick her up on the way home. While on the way home, with his daughter in the car, he was injured when a tree limb fell on the roof of his car. As a result of these injuries, petitioner is severely disabled. The car being used by petitioner was made available to him by his employer for the employer’s special benefit. It also made possible petitioner’s constant contact with the operations of the department he was charged with overseeing. The record supports the conclusion that petitioner was still in his official duties of monitoring the storm and attending to his command post when injured. His travel to and from his office was incidental travel which was in the performance of his duties. The cases cited by the majority are inapposite and do not *878apply to a situation involving a high-ranking command officer such as petitioner who was on around-the-clock call to supervise his department and was injured in the severe storm he was monitoring. The determination should be annulled and the petition granted.